OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Many conflicting inferences can be drawn from the record concerning whether, as the Appellate Division suggested, the father has willfully created the situation of which he now complains, ignoring his support obligations *958and forcing the mother to undertake persistent enforcement measures, or as Supreme Court found, three years ago, the mother was then obsessed with pursuing her ex-husband until he met all of her monetary demands. We deem it unnecessary to decide where the fault for this acrimonious situation lies, because the best interests of the child, the paramount concern in this custody proceeding (Eschbach v Eschbach, 56 NY2d 167, 171; Friederwitzer v Friederwitzer, 55 NY2d 89, 94) simply would not be served by a change in custody. The ability and fitness of the mother, the present custodial parent, to care for and raise her son is unquestioned; in addition, she has custody of the son’s siblings. The importance of stability and of avoiding further disruption in the living situation of this now 13-year-old son militate against transferring custody to the father.